Exhibit 10.85
 
 
ASSET PURCHASE AGREEMENT
By and Among
Syntax-Brillian Corporation,
Syntax-Brillian SPE, Inc., and Syntax Groups Corporation
(As Sellers),
OLEVIA INTERNATIONAL GROUP, LLC
(As Purchaser),
and
MR. JUNG-JYH WU
a/ka MR. JOHN WU
(As Guarantor)
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     2  
 
           
 
           
1.1
  Defined Terms     2  
1.2
  Use Of Singular Or Plural     12  
1.3
  Reference To Agreement     12  
1.4
  Recitals, Schedules and Exhibits     12  
1.5
  Including     12  
 
            ARTICLE II PURCHASE AND SALE OF ASSETS     12  
 
           
2.1
  Agreement to Purchase and Sell     12  
2.2
  Excluded Assets     14  
 
            ARTICLE III ASSUMED AND EXCLUDED LIABILITIES     16  
 
           
3.1
  Assumption of Liabilities     16  
3.2
  Assignment of Contracts and Rights     16  
3.3
  Excluded Liabilities     16  
 
            ARTICLE IV CONSIDERATION AND DEPOSIT     17  
 
           
4.1
  Purchase Price     17  
4.2
  Deposit     17  
4.3
  Sale “As Is Where Is”     17  
 
            ARTICLE V REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS OF
SELLERS     18  
 
           
5.1
  Organization     18  
5.2
  Conflicts; Consents of Third Parties     18  
5.3
  Title to Purchased Assets     19  
5.4
  Brokers     19  
5.5
  Board Approval and Recommendation     20  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER AND GUARANTOR
    21  
 
           
6.1
  Organization and Good Standing     21  
6.2
  Authorization of Agreement     21  
6.3
  Conflicts; Consents of Third Parties     22  
6.4
  Brokers     22  
6.5
  DigiMedia Investment     22  
6.6
  Defaults     22  

 i 

 



--------------------------------------------------------------------------------



 



             
 
           
6.7
  Litigation     23  
 
            ARTICLE VII OPERATIONS PENDING CLOSING     23  
 
           
7.1
  Operation of Business     23  
7.2
  Retention of Interim CEO     23  
7.3
  Material Operational Decisions; Cooperation     23  
7.4
  No New Contracts     24  
 
            ARTICLE VIII BANKRUPTCY COURT MATTERS     24  
 
           
8.1
  Competing Transaction     24  
8.2
  Bidding Procedures Order     24  
8.3
  Submission to Bankruptcy Court     25  
8.4
  Break-Up Fee and Expense Reimbursement     25  
8.5
  Payment of Break-Up Fee and DigiMedia Investment     25  
8.6
  Purchaser’s Back-Up Commitment; Payment of Expense Reimbursement     26  
8.7
  Sale Order; Adequate Assurance     26  
 
            ARTICLE IX COVENANTS OF THE PARTIES     27  
 
           
9.1
  Preservation and Access to Books and Records     27  
9.2
  Publicity     27  
9.3
  Disclosure Schedules     27  
9.4
  Schedules and Exhibits     28  
9.5
  Best Efforts; Further Assurances     28  
9.6
  Certain Filings     28  
9.7
  Guaranty     28  
9.8
  Certain Contracts     28  
 
            ARTICLE X EMPLOYEES AND EMPLOYEE BENEFITS     29  
 
           
10.1
  No Successor Liability To Sellers’ Employees     29  
10.2
  Employment     29  
10.3
  Employee Matters     30  
 
            ARTICLE XI CONDITIONS TO CLOSING     31  
 
           
11.1
  Conditions to Purchaser’s Obligations     31  
11.2
  Purchaser’s Obligations at the Closing     32  
11.3
  Conditions to Sellers’ Obligations     32  
11.4
  Sellers’ Obligations at the Closing     33  
11.5
  Closing Costs     34  
 
            ARTICLE XII CLOSING     34  
 
           
12.1
  Closing Date     34  

 ii 

 



--------------------------------------------------------------------------------



 



              ARTICLE XIII TAXES     34  
 
           
13.1
  Tax Ownership     34  
13.2
  Cooperation and Audits     34  
13.3
  Transfer Taxes     34  
 
            ARTICLE XIV TERMINATION     35  
 
           
14.1
  Grounds for Termination     35  
14.2
  Effect of Termination     35  
 
            ARTICLE XV MISCELLANEOUS     36  
 
           
15.1
  Notices     36  
15.2
  Amendments and Waivers     37  
15.3
  Successors and Assigns     37  
15.4
  Bulk Sales Laws     38  
15.5
  Injunctive Relief     38  
15.6
  Communications with Employees, Customers and Vendors     39  
15.7
  Incorporation by Reference; Captions     39  
15.8
  No Survival of Representations and Warranties     39  
15.9
  Bankruptcy Court Jurisdiction     39  
15.10
  Third Party Beneficiaries     39  
15.11
  Entire Agreement     40  
15.12
  Applicable Law     40  
15.13
  Timing     40  
15.14
  Invalid Provision     40  
15.15
  Multiple Counterparts     40  
15.16
  Further Assurances     40  

SCHEDULES
Schedule 1.1(A)            SPV Accounts Receivable
Schedule 1.1(B)            Kolin Contracts
Schedule 1.1(C)            TCV Group
Schedule 2.1(A)            Foreign Investments
Schedule 2.1(B)            Assumed Contracts and Leases
Schedule 2.1(C)            Insurance Policies
Schedule 2.2                 Excluded Assets
Schedule 5.7                 Intellectual Property
Schedule 5.8                 Litigation
Schedule 5.9                 Employees
Schedule 5.10               Contracts
Schedule 8.4                 DigiMedia Investment
 iii 

 



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A — APA Guaranty
Exhibit B — Designated Asset Agreement
Exhibit C — New Term Loan Documents
Exhibit D — Debt Assumption Agreement
Exhibit E — Assignment and Assumption Agreement
Exhibit F — Guaranty
Exhibit G — Bills of Sale
Exhibit H — Earn Out Assignment and Procedures Agreement
Exhibit I — IP License Agreement
Exhibit J — Assignment of Receivables
 iv 

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 7, 2008, (the “Effective Date”) by and among Syntax-Brillian
Corporation, a Delaware corporation, Syntax-Brillian SPE, Inc., a Delaware
corporation, and Syntax Groups Corporation, a Delaware corporation (collectively
the “Sellers”), Olevia International Group, LLC, a California limited liability
company (the “Purchaser”) and Mr. Jung-Jyh Wu a/k/a Mr. John Wu (as guarantor of
Purchaser’s obligations hereunder, the “Guarantor”).
RECITALS
     WHEREAS, the Sellers are leading designers, developers, and distributors of
high-definition televisions, or HDTVs utilizing liquid crystal display (“LCD”)
technology (excluding the business of Vivitar Corporation (as defined below) and
its subsidiaries, the “Business”). The Seller’s lead products include their
Olevia brand high definition widescreen LCD televisions. In addition, through
Vivitar Corporation (“Vivitar”) and Vivitar’s subsidiaries, the Sellers are also
distributors of the Vivitar brand digital still and video cameras and
accessories;
     WHEREAS, the Purchaser is a California limited liability company which was
formed to purchase certain of the assets of Sellers related to the Business as
provided herein;
     WHEREAS, upon the execution of this Agreement, Sellers have agreed to file
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101-1532, as amended (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on
or about July 7, 2008. (the “Bankruptcy Case”);
     WHEREAS, upon the terms and subject to the conditions set forth herein and
as authorized under Sections 105, 363 and 365 of the Bankruptcy Code, Purchaser
desires to purchase from the Sellers, and Sellers desire to sell to Purchaser
the Purchased Assets (as defined herein), other than the Excluded Assets and
Excluded Liabilities (as defined herein), and Purchaser desires to assume
certain leases and executory contracts, in exchange for the payment to Sellers
of the Purchase Price (as defined herein) and the assumption by the Purchaser of
the Assumed Liabilities;
     WHEREAS, Sellers have made efforts to identify and solicit potential
purchasers for their Business and assets prior to the date hereof and have
identified Purchaser as the only party interested in making an offer for the
Business and the Purchased Assets (as defined below) to date;
     WHEREAS, Sellers believe, following consultation with Sellers’ legal and
financial advisors and upon consideration of available alternatives, that, in
light of the Sellers’ current liquidity and financial position, a sale of the
Purchased Assets is necessary to maximize value and is in the best interest of
Sellers, Sellers’ creditors and Sellers’ stockholders;
     WHEREAS, simultaneously with the execution of this Agreement, the Guarantor
has executed a guaranty in the form attached as Exhibit A hereto (the “APA
Guaranty”) and has delivered it to the Sellers and the Lenders (as defined
herein); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the transactions contemplated by this Agreement (the
“Transactions”) are subject to the approval of the Bankruptcy Court and will be
consummated only pursuant to a Sale Order (as defined herein) to be entered in
the Bankruptcy Case.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements hereinafter contained, and
intending to be bound hereby, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms
     Defined terms used in this Agreement shall, unless the context otherwise
requires, have the following meanings:
     “Accounts Receivable” has the meaning ascribed to such term in
Section 2.1(b)(ix).
     “Accounts Receivable Collections” means the cash collections on Accounts
Receivable received by the Sellers from the Effective Date through the Closing
Date.
     “Accounts Receivable Collections Threshold” means $10.56 million.
     “Action” means any complaint, claim, litigation, arbitration, mediation, or
proceeding.
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or use the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
     “Agreement” means this Asset Purchase Agreement by and between Sellers and
Purchaser and the Guarantor together with the Disclosure Schedules and Exhibits
attached to this Agreement, each as amended, consolidated, supplemented, novated
or replaced by the parties from time to time in accordance with the terms
hereof.
     “Allocation Statement” has the meaning ascribed to such term in
Section 13.1.
     “APA Guaranty” has the meaning given to such term in the Recitals.
     “Assigned Real Property” has the meaning ascribed to it in
Section 2.1(b)(iii).
     “Assignment” means the assignment of Contracts and Leases by Sellers to
Purchaser pursuant to and in accordance with this Agreement and section 365(f)
of the Bankruptcy Code.

2



--------------------------------------------------------------------------------



 



     “Assignment of Receivables” means those certain Assignment of Receivables
by Sellers to Purchaser or the SPV pursuant to and in accordance with this
Agreement in the form attached hereto as Exhibit J.
     “Assignment Order” means an Order of the Bankruptcy Court, in form and
substance reasonably acceptable to Sellers, Purchaser and Lenders authorizing
the assumption and Assignment of a Contract or Cured Lease pursuant to section
365 of the Bankruptcy Code, which Order may be the Sale Order.
     “Assumed Contracts” means only those Contracts and Leases relating to the
Business that Purchaser identifies in writing no more than ten (10) days after
the Effective Date, it being understood that Purchaser shall not be required to
assume any Contract and that any assignment of a Contract to Purchaser by
Sellers shall be at the sole discretion of Purchaser and subject to approval of
the Bankruptcy Court, and, to the extent that the Assumed Contracts relate to
the Designated Assets or the SPV, to the consent of the Lenders, which consent
shall not be unreasonably withheld. Assumed Contracts shall include the Cured
Leases. The list of Assumed Contracts shall be incorporated into Schedule 2.1(B)
to this Agreement. Notwithstanding anything herein to the contrary, Assumed
Contracts shall not include (a) any Contracts related to Vivitar Corporation or
its subsidiaries and (b) any Contracts with Kolin or its Affiliates including,
without limitation, those Contracts set forth on Schedule 1.1(B).
     “Assumed Liabilities” has the meaning given such term in Section 3.1.
     “Assumed Portion of the Existing Debt Facility” means the $60 million less
(i) up to $3.5 million if all or a portion of the Critical Vendor Motion related
to DigiMedia is not granted, or is granted and DigiMedia is not paid prior to
the Closing Date and (ii) up to $2.0 million if all or a portion of the Critical
Vendor Motion related to TCV is not granted, or is granted and TCV is not paid
prior to the Closing Date (which $60 million is inclusive of the $18 million to
be paid at Closing and as reduced if the Critical Vendor Motion is not granted
or is granted and the Critical Vendors are not paid prior to Closing as provided
herein) in principal amount of the Existing Debt Facility which shall be assumed
by Purchaser at the Closing and modified on the terms agreed to by the Purchaser
and the Lenders immediately thereafter pursuant to the New Term Loan Documents.
For clarification, Purchaser shall not assume any of the Existing Debt Facility
in excess of $60 million less (i) up to $3.5 million if all or a portion of the
Critical Vendor Motion related to DigiMedia is not granted, or is granted and
DigiMedia is not paid prior to the Closing Date and (ii) up to $2.0 million if
all or a portion of the Critical Vendor Motion related to TCV is not granted, or
is granted and TCV is not paid prior to the Closing Date. Notwithstanding the
foregoing, to the extent the Accounts Receivable Collections exceed the Accounts
Receivable Collections Threshold, the Assumed Portion of the Existing Debt
Facility, and correspondingly the first monthly amortization payment of
$7 million pursuant to the New Term Loan Documents, shall each be reduced by
such excess amount.
     “Auction” means the auction to take place pursuant to the Bidding
Procedures Order.
     “Auction Date” means the date of the Auction scheduled by the Bankruptcy
Court pursuant to the Bidding Procedures Order.

3



--------------------------------------------------------------------------------



 



     “Avoidance Actions” means any avoidance cause of action Sellers may have
against a third party other than Purchaser arising under chapter 5 of the
Bankruptcy Code or applicable state law, including without limitation, causes of
action under sections 550 and 551 of the Bankruptcy Code to recover any such
avoided transfers; provided, however, that Sellers may not bring any Avoidance
Action against any member of the TCV Group or, to the extent of direct contract
claims under an Assumed Contract in question only, against any party who is a
counterparty to such Assumed Contract and/or any party who receives a Cure
Amount under such Assumed Contract in accordance herewith.
     “Bankruptcy Case” has the meaning given to such term in the Recitals.
     “Bankruptcy Code” has the meaning given to such term in the Recitals.
     “Bankruptcy Court” has the meaning given to such term in the Recitals.
     “Bid Deadline” means the date set forth in the Bidding Procedures Order by
which initial Qualified Bids must be submitted to the Sellers.
     “Bidding Procedures” has the meaning as more fully described in
Section 8.2.
     “Bidding Procedures Order” means an order of the Bankruptcy Court,
approving the Bidding Procedures in form and substance reasonably acceptable to
Sellers, Lenders and Purchaser.
     “Break-Up Fee” has the meaning given such term in Section 8.4(a).
     “Business” has the meaning given to such term in the Recitals.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to be closed in the State of Delaware.
     “Claims” has the meaning set forth in section 101(5) of the Bankruptcy
Code.
     “Closing” means the consummation of the sale and purchase of the Purchased
Assets and all other Transactions contemplated in this Agreement.
     “Closing Date” means July 30, 2008 or such other date on or as of which the
Closing occurs, but no later than the applicable date in clause 14.1(a) (or such
other date as the Purchaser, Sellers and Lenders agree to in writing.
     “COBRA” has the meaning given such term in Section 10.2.
     “Competing Transaction” means (i) a transaction (or series of transactions)
involving the direct or indirect sale, transfer or other disposition of the
Purchased Assets as a single, integrated transaction to a purchaser or group of
purchasers jointly bidding, other than Purchaser, (ii) if the conditions
precedent in Sections 11.1 and 11.3 are met and the Sellers choose not to
consummate the Transactions, a plan of reorganization (other than a plan of
liquidation), or (iii) a refinancing of all, but not part of, the Existing Debt
Facility.

4



--------------------------------------------------------------------------------



 



     “Contract” means any contract, lease or agreement to which any of the
Sellers is a party relating to the Purchased Assets and not relating to Vivitar
and its subsidiaries, (i) existing as of the Effective Date or (ii) which is
entered into by any of the Sellers between the date hereof and the Closing Date,
including, but not limited to, agreements, warranties and guaranties relating to
the Purchased Assets, and any amendments, modifications or supplements thereto.
     “Copyrights” means any foreign or United States copyright registrations and
applications for registration thereof, and any nonregistered copyrights.
     “Critical Vendor Motion” has the meaning given such term in Section 7.1.
     “Cure” or “Cure Amounts” means amounts that must be paid and obligations
that otherwise must be satisfied, pursuant to sections 365(f) (and 365(b)(1)(A)
and (B)) of the Bankruptcy Code, in connection with the Assignment of the
Assumed Contracts; provided, however, that Purchaser shall be liable for all
Cure or Cure Amounts.
     “Cured Leases” means the leases of non-residential real property that are
related to the Business (and not relating to Vivitar and its subsidiaries) that
Purchaser elects to assume as an Assumed Contract under section 365 of the
Bankruptcy Code.
     “Debt Assumption Agreement” has the meaning set forth in Section 11.2(iii).
     “Designated Asset Agreement” means the Designated Asset Agreement in the
form attached hereto as Exhibit B governing a portion of the Designated Assets.
     “Designated Assets” means all of the Sellers’ right, title and interest in
and to (a) the accounts receivable (including interest and penalties thereon)
owing to the Sellers as at the Closing Date from South China House of
Technology, Olevia Far East and their respective Affiliates, including, but not
limited to, the accounts receivable included in Schedule 1.1(A), (b) Inventory
existing on the Closing Date held outside the United States and warranties
received from suppliers with respect to such Inventory, (c) all Intellectual
Property and goodwill related to the Business, and (d) all Assumed Contracts
related to the Designated Assets which the Lenders consent to have assigned to
the SPV.
     “Deposit” means a deposit of $5 million provided on the Effective Date by
Purchaser in an interest bearing escrow account with Escrow Holder.
     “DigiMedia Investment” has the meaning ascribed to such term in Section 8.4
(c). To the extent requested by the Sellers, the Purchaser shall provide
reasonable documentation for the amount of the DigiMedia Investment.
     “DIP Facility” means debtor-in-possession financing provided in the
Sellers’ Bankruptcy
Case.
     “Disclosure Schedules” means the disclosure schedules delivered by Sellers
to Purchaser concurrently with the execution and delivery of this Agreement.

5



--------------------------------------------------------------------------------



 



     “Earn Out” means any Tax Refunds as determined from time to time other than
the Retained Portion.
     “Earn Out Agreement” means that certain Earn Out Assignment and Procedures
Agreement, dated as of the date hereof, between the Sellers, the Purchaser and
the agent for the Lenders a copy of which is attached hereto as Exhibit H.
     “Earn Out Procedures” means the procedures as set forth in the Earn Out
Agreement.
     “Effective Date” has the meaning ascribed to such term in the Preamble.
     “Employee Benefit Plans” means any employee benefit plans, as defined in
Section 3(3) of ERISA, and any “multi-employer plan” as defined in Section 3(37)
of ERISA or each deferred compensation and each bonus or other incentive
compensation, stock purchase, stock option and other equity related compensation
plan, program, agreement or arrangement; each medical, surgical,
hospitalization, life insurance and other “welfare” plan, fund or program
(within the meaning of Section 3(1) of ERISA); each profit-sharing, stock bonus
or other “pension” plan, fund or program (within the meaning of Section 3(2) of
ERISA); each employment, termination, change in control, retention or agreement
or arrangement; and each other employee benefit plan, fund, program, agreement
or arrangement, in each case, that is sponsored, maintained or contributed to,
or required to be contributed to, by the Sellers or an ERISA Affiliate or to
which Sellers or an ERISA Affiliate is party, whether written or oral, for the
benefit of any director or employee or former director or employee of the
Sellers or any former subsidiary of the Sellers.
     “Employee Claims” has the meaning given such term in Section 10.1.
     “Employees” means all individuals, as of the date hereof, who are employed
by the Sellers.
     “Entitled Real Property” has the meaning ascribed to it in
Section 2.1(b)(iii).
     “Equipment” has the meaning ascribed to such term in Section 2.1(b)(iv).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any entity that with the Sellers is:

  (a)   a member of a controlled group of corporations within the meaning of
Section 414(b) of the IRC;     (b)   a member of a group of trades or businesses
under common control within the meaning of Section 414(c) of the IRC;     (c)  
a member of an affiliated service group within the meaning of Section 414(m) of
the IRC; or     (d)   a member of a group of organizations required to be
aggregated under Section 414(o) of the IRC.

6



--------------------------------------------------------------------------------



 



     “Escrow Holder” means U.S. Bank National Association, a national banking
association.
     “Excluded Assets” has the meaning given to such term in Section 2.2.
     “Excluded Estate Actions” means all legal claims and/or causes of action of
Sellers pursuant to applicable Law or agreement including, without limitation,
claims against insiders and Third-Parties but excluding Avoidance Actions and
claims against members of the TCV Group except for claims arising under this
Agreement.
     “Excluded Contracts” means all Contracts that are not Assumed Contracts.
     “Excluded Liabilities” has the meaning given such term in Section 3.3.
     “Expense Reimbursement” has the meaning given such term in Section 8.4(b).
     “Existing Debt Facility” means that certain Credit and Guaranty Agreement,
dated as of October 26, 2007, as amended between the Sellers, the Lenders and
the other parties thereto.
     “GAAP” means generally accepted accounting principles in the United States,
consistently applied throughout the specified period.
     “Governmental Authority” means any federal, state, or local court,
tribunal, governmental department, agency, board or commission, regulatory
authority, or other governmental body, subdivision or instrumentality.
     “Guarantor” means Mr. Jung-Jyh Wu a/k/a Mr. John Wu.
     “Hired Employees” has the meaning given such term in Section 10.2(a).
     “Improvements” has the meaning given such term in Section 2.1.
     “Initial Overbid Amount” has the meaning set forth in the Bidding
Procedures Order.
     “Incremental Bid Amount” has the meaning set forth in the Bidding
Procedures Order.
     “Intellectual Property” means all intellectual property rights owned by or
licensed to Sellers (excluding those rights relating exclusively to Vivitar and
its subsidiaries), whether foreign or domestic, and arising under any law,
including without limitation, intellectual property arising from or in respect
of the following:

  (i)   all patents and applications therefor, including continuations,
divisionals, continuations-in-part, or reissues of patent applications and
patents issuing thereon;     (ii)   all trademarks, service marks, trade names,
service names, brand names, all trade dress rights, logos, Internet domain names
(“Domain Names”) and corporate names and general intangibles of a like nature,
together with the goodwill

7



--------------------------------------------------------------------------------



 



      associated with any of the foregoing, and all applications, registrations
and renewals thereof;     (iii)   copyrights and registrations and applications
therefor and works of authorship, and mask work rights;     (iv)   trade
secrets;     (v)   all software;     (vi)   technical, scientific and other
know-how, trade secrets, confidential or proprietary information; and     (vii)
  all claims, causes of action and rights to sue for past, present and future
infringement of the foregoing.

     “Interest” means an “interest in property” as such phrase is used in
section 363(f) of the Bankruptcy Code.
     “IP License Agreement” means the IP License Agreement between Olevia LLC
and the SPV in the form of Exhibit I hereto.
     “Inventory” has the meaning given such term in Section 2.1(b)(vi).
     “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury regulations promulgated and the rulings issued
thereunder.
     “Law” means any federal, state, commonwealth, local or foreign law,
statute, code, ordinance, rule or regulation or common law requirement.
     “Lease” means all unexpired leases or other agreements, including all
amendments, extensions, renewals, and guarantees with respect thereto, pursuant
to which any of Sellers hold or use any non-residential real property.
     “Leased Real Property” has the meaning ascribed to it in Section 2.1(b)(i).
     “Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Authority or arbitration panel.
     “Legal Requirements” means any and all judicial decisions, orders,
injunctions, judgments, decrees and writs, and any and all laws, statutes,
rules, regulations, permits, certificates or ordinances of any governmental or
municipal authority that are applicable to the Purchased Assets.
     “Lenders” means the lenders under the Existing Debt Facility.

8



--------------------------------------------------------------------------------



 



     “License” means any approvals, authorizations, consents, licenses, permits
or certificates of a Governmental Authority.
     “Liability” means any debt, liability or obligation (whether direct or
indirect, known or unknown, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due), and including all costs
and expenses relating thereto.
     “Lien” means, with respect to any of the Purchased Assets, regardless of
whether created or incurred pre- or post- Petition Date, any lien, pledge,
charge, option, right of first refusal, license to a third party, lease to a
third party, security agreement, security interest, encumbrance or other adverse
claim, restriction, interest or limitation of any kind in respect of any of the
Purchased Assets or irregularities in title thereto. For the purposes of this
Agreement, without limiting the definition of the term “Lien,” Lien shall also
have the meaning set forth in section 101(37) of the Bankruptcy Code and Sellers
will be deemed to own subject to a Lien any asset which Sellers have acquired or
held subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
     “Marked Agreement” has the meaning given to such term in the definition of
“Qualified Bid.”
     “Material Adverse Effect” has the meaning given such term in
Section 11.1(a).
     “New Term Loan Documents” means that certain Credit and Guaranty Agreement
dated as of the Closing Date among Purchaser, Olevia LLC, the Guarantor, the
lenders party thereto, Silver Point Finance, LLC, as administrative and
collateral agent, and any other parties thereto and the documents and
instruments related thereto, in each case as amended or modified from time to
time.
     “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Authority or arbitration
panel.
     “Ordinary Course of Business” means, except as otherwise specifically
ordered by the Bankruptcy Court, the ordinary course of business consistent with
past prudent custom and practices of the Sellers with respect to the ownership,
operation or maintenance of the Purchased Assets and the Business.
     “Patents” means all (a) patents and patent applications, and (b) business
methods, inventions, and discoveries that may be patentable.
     “Permits” mean any approvals, authorizations, consents, licenses, permits
or certificates of a Governmental Authority.
     “Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.
     “Petition” means the voluntary petition of each of the Sellers under
chapter 11 of the Bankruptcy Code to be filed in the Bankruptcy Court.

9



--------------------------------------------------------------------------------



 



     “Petition Date” means the date on which Sellers file their Petitions.
     “Purchaser” has the meaning given such term in the Preamble.
     “Purchased Assets” has the meaning given such term in Section 2.1.
     “Purchase Price” has the meaning given such term in Section 4.1.
     “Qualified Bid” means a “Qualified Bid” as defined in the Bidding
Procedures Order.
     “Qualified Bidder” means a “Qualified Bidder” as defined in the Bidding
Procedures Order. The Purchaser shall be deemed a Qualified Bidder.
     “Retained Portion” means the excess, if any, of (a) 31% of the excess (if
any) of the aggregate amount of Tax Refunds in respect of the taxable year ended
June 30, 2007 (determined by also reducing such Tax Refunds by any costs and
expenses, including reasonable attorneys’ fees, incurred by Lenders in
connection with such refunds under the Earn Out Procedures) over $10 million;
provided, that in no event shall the Retained Portion exceed $3.1 million in
total; over (b) the amount, if any, by which the Accounts Receivable Collections
are less than the Accounts Receivable Collections Threshold.
     “Sale Hearing” means the hearing held before the Bankruptcy Court at which
the sale of the Purchased Assets is approved by entry of the Sale Order.
     “Sale Motion” means the motion to be filed by the Sellers with the
Bankruptcy Court, in form and substance reasonably acceptable to the Lenders,
Sellers and Purchaser, seeking an order from the Bankruptcy Court authorizing,
among other things, (a) the sale of the Purchased Assets free and clear of all
Liens, Claims, and Interests as provided in the Sale Order, subject to higher
and/or better offers; and (b) the Sellers to consummate the Transactions.
     “Sale Order” means an order issued by the Bankruptcy Court authorizing the
sale, transfer, assignment, conveyance and delivery of the Purchased Assets to
Purchaser (or in the case of the Designated Assets, to the SPV), in form and
substance reasonably acceptable to the Sellers, Lenders and Purchaser, and
containing, among other things, a “good faith purchaser” finding under Section
363(m) of the Bankruptcy Code.
     “Sellers” has the meaning given such term in the Preamble.
     “Sellers Benefit Plans” has the meaning given such term in Section 2.2(f).
     “Sellers Controlled Group” has the meaning given such term in
Section 2.2(f).
     “Shared Services Agreement” means that certain Shared Services Agreement to
be entered into on the Closing Date by Vivitar Corporation and its subsidiaries
and Purchaser in form and substance reasonably acceptable to Purchaser, Sellers
and Lenders.
     “Software” means any computer software programs, including any computer
software programs that incorporate and run Seller’s pricing models, formulas and
algorithms, source code,

10



--------------------------------------------------------------------------------



 



object code, data, databases, compilations and documentation, including user
manuals and training materials.
     “SPV” means the special purpose vehicle or vehicles formed by the Lenders
to hold the Designated Assets as of the Closing Date.
     “Tax” or “Taxes” means all taxes, assessments, charges, duties, fees,
levies or other governmental charges including, without limitation, all federal,
state, local, foreign and other net or gross income, gross receipts, alternative
or add-on minimum tax, franchise, profits, capital gains, capital, transfer,
sales, use, ad valorem, occupation, premium, property, excise, severance,
environmental (including taxes under IRC §59A) or windfall profits tax, stamp,
license, payroll, employment, withholding and other taxes, assessments, charges,
customs, duties, fees, levies or other governmental assessments or charges of
any kind whatsoever (whether payable directly or by withholding and whether or
not requiring the filing of a return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest, whether disputed or not.
     “Tax Refunds” means all federal, state and local Tax refunds received after
June 30, 2008 with respect to the Sellers’ taxable years ended on or before
June 30, 2008 (net of any costs and expenses, including reasonable attorneys’
fees, incurred in connection with such refunds by Sellers).
     “Tax Return” means any return, report, claim for refund, information
return, or statement, including in each case any amendments, schedules or
attachments thereto, filed or required to be filed with any U.S. federal, state,
local or non-U.S. governmental entity or other authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws regulating, or administrative requirements relating to, any Tax.
     “TCV Group” means, collectively, the Purchaser and those parties listed on
Schedule 1.1(C).
     “Third Party” means any Person other than Sellers or Purchaser.
     “Trademarks” means any foreign or U.S. trademarks, service marks, trade
dress, trade names, brand names, designs and logos, corporate names, product or
service identifiers, and general intangibles of like nature whether registered
or unregistered, together with all of the goodwill relating thereto and all
registrations and applications for registration thereof.
     “Trade Secrets” means any confidential information, trade secrets, research
records, processes, procedures, manufacturing formulas, technical know-how,
technology, blueprints, designs, plans, models and methodologies (whether
patentable and whether reduced to practice), invention disclosures and
improvements thereto.
     “Transactions” has the meaning given to such term in the Recitals.
     “Treasury Regulations” means any final, proposed or temporary regulations
promulgated under the IRC.

11



--------------------------------------------------------------------------------



 



     “Vivitar Assets” means (i) the shares of capital stock of Vivitar
Corporation and its subsidiaries and all of such entities’ assets and operations
and (ii) all amounts owed by Vivitar and its subsidiaries to the Sellers.
     1.2 Use Of Singular Or Plural
     As used in this Agreement, the singular shall include the plural and the
masculine gender shall include the feminine and neuter and vice versa, as the
context requires.
     1.3 Reference To Agreement
     Words such as “herein,” “hereinafter,” “hereof,” “hereto” and “hereunder,”
when used with reference to this Agreement, refer to this Agreement as a whole,
unless the context otherwise requires.
     1.4 Recitals, Schedules and Exhibits
     The Recitals, Disclosure Schedules and Exhibits annexed hereto, and the
capitalized terms defined therein, are hereby incorporated by reference into the
body of this Agreement as if the same were fully set forth herein.
     1.5 Including
     The term “including” shall be construed to mean “including without
limitation.”
ARTICLE II
PURCHASE AND SALE OF ASSETS
     2.1 Agreement to Purchase and Sell
     (a) At the Closing, and upon the terms and conditions herein set forth,
Sellers shall sell, transfer, convey and deliver to Purchaser (and/or one or
more wholly-owned subsidiaries of Purchaser designated by Purchaser at or before
the Closing; and in the case of the Designated Assets, to the SPV), and
Purchaser (and/or or one or more wholly-owned subsidiaries of Purchaser
designated by Purchaser at or before the Closing; and in the case of the
Designated Assets, the SPV) shall purchase, acquire and/or accept from Sellers,
all right, title and interest of Sellers in, to and under the Purchased Assets,
free and clear of all Liens, Claims, and Interests to the fullest extent
permitted by sections 363 and 365 of the Bankruptcy Code.
     (b) For all purposes of and under this Agreement, the term “Purchased
Assets” shall mean all of Sellers’ rights, title and interest in and to the
assets related to the Business listed below to the extent transferable, but
shall exclude the Excluded Assets:
     (i) the Cured Leases as set forth on Schedule 2.1(B) including rights to
related security deposits and prepaid deposits (the real property leased by
Seller pursuant to the Leases, the “Leased Real Property”);

12



--------------------------------------------------------------------------------



 



     (ii) certain foreign investments specifically identified on Schedule
2.1(A), which shall be incorporated herein by ten (10) days after the Petition
Date;
     (iii) easements, rights of way, real property licenses, and other real
property entitlements related to the Cured Leases (the “Entitled Real Property”
and, together with the Leased Real Property, the “Assigned Real Property”);
     (iv) to the extent assignable and transferable to Purchaser, all of (A) the
buildings, improvements and fixtures now or hereafter located on the Assigned
Real Property, subject to limitations set forth in the Leases (collectively, the
“Improvements”); (B) owned equipment, security devices, furniture, fixtures,
tools, tooling (excluding, for the avoidance of doubt, any tooling deposits) and
other tangible personal property used in connection with the Business including,
without limitation, all machinery and equipment located at the Assigned Real
Property, but excluding any of the foregoing items under capitalized leases and
similar instruments not constituting Assumed Contracts (collectively, the
“Equipment”); (C) warranties and licenses received from manufacturers of the
Equipment, Improvements or any component thereof; and (D) all letters of credit
related to customer purchase orders for the Business where any Seller is the
applicant or the beneficiary.
     (v) the Assumed Contracts other than those that are Designated Assets;
     (vi) (A) the inventory owned by Seller on the Closing Date, including, but
not limited to inventory located in outside warehouses and consignment inventory
located at customer or at supplier sites, but excluding inventory held outside
the United States which shall be part of the Designated Assets (“Inventory”),
(B) the warranties received from suppliers with respect to such Inventory,
(C) the vendor and customer codes to the extent transferable or assignable, and
(D) work in process;
     (vii) Claims and causes of action, if any, against the TCV Group other than
claims and causes of action arising under this Agreement;
     (viii) to the extent assignable and transferable to Purchaser, the Permits;
     (ix) all accounts and notes receivable (the “Accounts Receivable”) other
than those Accounts Receivable that are part of the Designated Assets;
     (x) all prepaid expenses of the Sellers related to the Business other than
tooling deposits;

13



--------------------------------------------------------------------------------



 



     (xi) all intangible personal property of the Sellers including all rights,
privileges, claims, causes of action, and options relating or pertaining to the
Purchased Assets other than Avoidance Actions and Excluded Estate Actions;
     (xii) all customer lists;
     (xiii) to the extent assignable and transferable to Purchaser, all computer
hardware and software (including, without limitation, process control software)
owned by Sellers or licensed to Sellers pursuant to an Assumed Contract but
excluding any Intellectual Property which would otherwise fall within this
clause which shall be a Designated Asset;
     (xiv) all books, files, documents and records owned by or in the control of
Sellers (in whatever format they exist, whether in hard copy or electronic
format), including, without limitation, all computer data bases, records and
information, test results, product specifications, plans, data, studies,
drawings, diagrams, engineering data, safety and environmental reports and
documents, maintenance schedules and operating and production records, inventory
records, business plans, and marketing materials (collectively the “Records and
Reports”) that are related to the Purchased Assets;
     (xv) all communication equipment owned, leased or licensed by Sellers used
in the operation of the Purchased Assets;
     (xvi) all Tax Refunds;
     (xvi) all prepaid deposits relating to the Purchased Assets other than
those constituting Excluded Assets;
     (xvii) all insurance policies described in Schedule 2.1(C) and all proceeds
of such insurance policies related to events after the Closing Date;
     (xviii) to the extent assignable and transferable to the Purchaser, all
other assets used in the operation of the Business in the Ordinary Course of
Business; and
     (xx) the Designated Assets.
     2.2 Excluded Assets
     Notwithstanding anything to the contrary in this Agreement, nothing herein
shall be deemed to sell, transfer, assign or convey, the Excluded Assets
(including, without limitation, the Excluded Estate Actions or the Avoidance
Actions) to Purchaser or the SPV, and Sellers shall retain all right, title and
interest to, in and under, and all obligations with respect to the Excluded

14



--------------------------------------------------------------------------------



 



Assets. For all purposes of and under this Agreement the term “Excluded Assets”
includes, but is not limited to, the following:
     (a) any asset of Sellers that otherwise would constitute a Purchased Asset
but for the fact that they are conveyed, leased or otherwise disposed of, in the
Ordinary Course of Business, consistent with the terms of this Agreement, during
the time from the date hereof until the Closing;
     (b) all of the assets set forth on Schedule 2.2 hereto;
     (c) all Avoidance Actions and any rights, defenses, cross claims or
counterclaims with respect to any Avoidance Actions;
     (d) the Excluded Estate Actions and any rights, defenses, cross claims or
counterclaims with respect to any Excluded Estate Actions;
     (e) all Excluded Contracts;
     (f) all Employee Benefit Plans currently or previously sponsored or
maintained by Sellers or any of Sellers’ ERISA Affiliates (collectively, the
“Sellers Controlled Group”) or their respective predecessors or with respect to
which the Sellers Controlled Group or their respective predecessors has made or
is required to make payments, transfers or contributions in respect of any
present or former employees, directors, officers, shareholders, consultants or
independent contractors of Sellers or any of the Sellers’ ERISA Affiliates or
their respective predecessors (collectively, the “Sellers Benefit Plans”), and
all insurance policies, fiduciary liability policies, benefit administration
contracts, actuarial contracts, trusts, escrows, surety bonds, letters of credit
and other contracts primarily relating to any Sellers Benefit Plan;
     (g) all cash, cash equivalents and short-term investments other than Tax
Refunds;
     (h) all personnel records of Sellers’ Employees who are not Hired
Employees;
     (i) the shares of capital stock of Sellers and Vivitar Corporation,
Vivitar’s Subsidiaries and Sellers’ Subsidiaries and any and all Vivitar Assets;
     (j) any amounts payable by any Affiliate of the Sellers to the Sellers or
any other receivable payable to the Sellers by any Affiliate thereof;
     (k) all security and utility deposits, credits, allowances, rebates and
set-offs for (i) utility deposits paid after commencement of the Bankruptcy
Cases and (ii) such items relating to Leases which are not Cured Leases or
Contracts which are not Assumed Contracts;
     (l) tooling deposits;

15



--------------------------------------------------------------------------------



 



     (m) all other assets not used in the operation of the Business in the
Ordinary Course of Business except to the extent they are specifically included
in the Purchaed Assets; and
     (n) all insurance policies of Sellers not listed on Schedule 2.1(C).
ARTICLE III
ASSUMED AND EXCLUDED LIABILITIES
     3.1 Assumption of Liabilities
     Upon the terms and subject to the conditions of this Agreement, Purchaser
agrees, effective at the time of Closing, that the Purchaser shall assume, pay,
perform and/or discharge only the following liabilities of the Sellers arising
in connection with the operation of the Business except for the Excluded
Liabilities (the “Assumed Liabilities”) and no other liabilities of Sellers
whatsoever:
     (a) the Assumed Portion of the Existing Debt Facility, to the extent
provided in the Debt Assumption Agreement;
     (b) all liabilities and obligations relating to any Assumed Contracts;
     (c) all Cure Amounts;
     (d) all liabilities and obligations relating to the Purchased Assets from
and after the Closing Date; and
     (e) any liabilities incurred in the Ordinary Course of Business that are
identified in writing by the Purchaser and notified to Sellers three
(3) Business Days prior to Closing as liabilities that the Purchaser wishes to
assume in the ordinary course.
     3.2 Assignment of Contracts and Rights
     Subject to the approval of the Bankruptcy Court and pursuant to the Sale
Order or other Assignment Order, the Assumed Contracts, will be assumed by
Sellers and assigned to Purchaser on the Closing Date pursuant to section 365(f)
of the Bankruptcy Code.
     3.3 Excluded Liabilities
     Except for the Assumed Liabilities, the Purchaser shall not assume by
virtue of this Agreement, the Transactions, or otherwise, and shall have no
liability whatsoever for, any debts, Liabilities or obligations of the Sellers
of any kind, character or description whatsoever regardless of whether any such
debt, Liability or obligation is disclosed in this Agreement or the Disclosure
Schedules, including without limitation, any obligations under the Existing Debt
Facility that are not part of the Assumed Portion of the Existing Debt Facility
and any obligation under the DIP Facility (collectively, the “Excluded
Liabilities”).

16



--------------------------------------------------------------------------------



 



ARTICLE IV
CONSIDERATION AND DEPOSIT
     4.1 Purchase Price
     The purchase price (the “Purchase Price”) to be paid by Purchaser for the
Purchased Assets shall be the assumption of the Assumed Liabilities by Purchaser
and the Earn Out. The Purchase Price shall be paid at Closing through the
assumption of the Assumed Liabilities by Purchaser. No cash shall be paid to
Sellers at Closing; provided, that Purchaser shall be responsible for payment of
any Cure Amounts.
     4.2 Deposit
     On the Effective Date, the Purchaser shall make the Deposit. In the event
(a) the Closing occurs hereunder and the Purchaser complies with clause 11.2(b),
(b) the conditions set forth in Section 11.1 have not been satisfied or waived
by the applicable date in clause 14.1(a), or (c) the Sellers are pursuing a
Competing Transaction, then on the earlier of the consummation of such Competing
Transaction or the applicable date in clause 14.1(a), the Deposit and all
interest thereon will be returned and released to or as directed by the
Purchaser and Sellers shall execute any documentation required by the Escrow
Holder to release to Purchaser or its designee. In any other event, the Deposit
and all interest thereon shall be retained by the Sellers and paid to or as
directed by the Lenders and the Purchaser shall execute any documentation
required by the Escrow Holder to release the Deposit.
     4.3 Sale “As Is Where Is”
     Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges and agrees that: (a) the Purchased Assets are conveyed “AS IS,”
“WHERE IS” and “WITH ALL FAULTS” and that all warranties, including warranties
of merchantability, usage or suitability or fitness for a particular purpose are
disclaimed, except as specifically provided herein; and (b) only to the extent
that the Sale Order or other order of the Bankruptcy Court covers and provides
protection to Purchaser on or regarding any or all of the matters covered by
Sellers’ representations, warranties, covenants and agreements set forth in this
Agreement: (i) Sellers shall have no liability or responsibility for such
representations, warranties, covenants and agreements, (ii) they shall not be
conditions to the Purchaser’s obligation to close under Article XI hereof, and
(iii) they shall not be the basis for Purchaser’s termination of this Agreement
or its obligation hereunder under Article XIV hereof, in each case to the extent
that the Sale Order or other order of the Bankruptcy Court is in full force and
effect at Closing and not subject to any stay.

17



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS, WARRANTIES, COVENANTS,
AND AGREEMENTS OF SELLERS
     To induce Purchaser to enter into this Agreement and to consummate the sale
and purchase of the Purchased Assets in accordance with this Agreement, Sellers
represent and warrant the following to Purchaser subject to the Disclosure
Schedules, as of the date hereof and as of the Closing Date:
     5.1 Organization
     Sellers are duly organized, validly existing and in good standing under the
laws of the State of Delaware. Sellers are not “foreign persons” as defined in
Section 1445 of the IRC and the regulations promulgated thereunder. Subject to
the limitations imposed on Sellers under the Bankruptcy Code, Sellers have the
requisite corporate power and authority to own, lease and operate their
properties and to carry on their business as now conducted.
     Subject to entry of the Sale Order and authorization as required by the
Bankruptcy Court:
     (a) Sellers have the requisite power and authority and all requirements for
corporate action on the part of the Sellers have been complied with for Sellers
to execute and deliver this Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which they are a party and to
perform their respective obligations hereunder and thereunder; and
     (b) this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which Sellers are a party has been duly and
validly executed and delivered by Sellers and (assuming the due authorization,
execution and delivery by the other parties hereto) this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
it is a party constitutes a legal, valid and binding obligation of Sellers
enforceable against Sellers in accordance with its respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement thereof or
relating to creditors’ rights generally and subject to the availability of
equitable remedies and the effect of general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at Law or in equity).
     5.2 Conflicts; Consents of Third Parties
     (a) The execution and delivery by Sellers of this Agreement and each other
agreement, document or instrument contemplated hereby or thereby to which it is
a party, the consummation of the Transactions contemplated hereby and thereby,
or compliance by Sellers with any of the provisions hereof do not conflict with,
or result in any violation of or default (except for defaults of the type
referred to in section 365(b)(2) of the

18



--------------------------------------------------------------------------------



 



Bankruptcy Code), with or without notice or lapse of time, or both, under, or
give rise to a right of termination or cancellation under any provision of:
     (i) Any certificate of incorporation and by-laws or comparable
organizational documents of Sellers;
     (ii) subject to entry of the Sale Order, any Assumed Contract, Lease or
Permit to which Sellers are a party or by which Purchased Assets of Sellers are
bound; or
     (iii) subject to entry of the Sale Order, any Order of any Governmental
Body applicable to Sellers or the Purchased Assets of Sellers as of the date
hereof.
     (b) If the Sale Order is entered, no consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Authority is required on the part of Sellers in
connection with the execution and delivery of this Agreement or any other
agreement, document or instrument contemplated hereby or thereby to which it is
a party, the compliance by Sellers with any of the provisions hereof or thereof,
the consummation of the transactions contemplated hereby or thereby, the
assignment or conveyance of the Purchased Assets, or the taking by Sellers of
any other action contemplated hereby or thereby.
     5.3 Title to Purchased Assets
     Sellers either own or have the right to transfer the Purchased Assets, and,
subject to the entry of the Sale Order, Purchaser will be vested with good title
to such Purchased Assets, free and clear of all Liens, Claims, and Interests,
other than Liens for Taxes for the current tax year which are not yet due and
payable, which shall be prorated. For clarification, notwithstanding anything to
the contrary in this Section 5.3, all Taxes discussed in Section 13.4 shall be
paid as provided in Section 13.4.
     5.4 Brokers
     To the Sellers’ knowledge, Sellers have no obligation to pay any fees,
commissions or other similar compensation to any broker, finder, investment
banker, financial advisor or other similar Person in connection with this
Agreement, the Transactions, or the sale of the Purchased Assets. Sellers
acknowledge that Thomas Lloyd has made a claim for a fee purportedly related to
this Transaction but the Sellers do not believe that such claim is valid.
Sellers shall be responsible for all such fees, commissions or other similar
compensation, if any, that have become due and payable, and Purchaser shall have
no liability or responsibility therefor. In the event that any person, including
Thomas Lloyd, makes a claim in this regard, Sellers shall (i) respond to and
defend against such claim, and (ii) notify Purchaser of such claim and if such
claim is in writing, provide a copy of such claim to Purchaser.

19



--------------------------------------------------------------------------------



 



     5.5 Board Approval and Recommendation
     The Board of Directors of each of the Sellers has determined that, based
upon its consideration of the available alternatives, and subject to the
approval of the Bankruptcy Court and the provisions in this Agreement regarding
the solicitation of Competing Transactions, a sale of the Purchased Assets and
the assumption and assignment of the Assumed Contracts pursuant to this
Agreement and under sections 105, 363, and 365 of the Bankruptcy Code is in the
best interests of Sellers.
     5.6 [Intentionally Omitted]
     5.7 Intellectual Property
          (a) To the knowledge of Sellers, Schedule 5.7 sets forth, for all
material Intellectual Property owned by Sellers, a complete and accurate list of
all U.S. and foreign: (i) registered Trademarks and material unregistered
Trademarks; (ii) registered Copyrights, (iii) Patents and applications or
registrations for Patents; and (iv) Domain Names.
          (b) To the knowledge of Sellers, Schedule 5.7 lists all material
contracts for Software that is licensed, leased or otherwise used by Sellers
(other than off-the-shelf Software), and all Software that is owned by Sellers
other than off the shelf Software (“Proprietary Software”), and identifies which
software is owned, licensed, leased, or otherwise used, as the case may be.
          (c) To the knowledge of Sellers, Schedule 5.7 sets forth a complete
and accurate list of all material agreements (whether verbal or written)
granting or obtaining any right to use or practice any rights under any
Intellectual Property, to which any Seller is a party or otherwise bound, as
licensee or licensor thereunder, including license agreements, settlement
agreements and covenants not to sue (collectively, the “License Agreements”);
provided, that on the Effective Date, Schedule 5.7 will not include a complete
list of all distribution, marketing and other agreements under which the Sellers
may have provided someone a right to use their name or other Intellectual
Property but such Schedule shall be updated within ten (10) days of the
Effective Date to list such additional agreements.
          (d) Sellers take reasonable measures to protect the confidentiality of
material Trade Secrets.
     5.8 Litigation
     To the knowledge of Sellers, except as set forth on Schedule 5.8, Sellers
are not subject to any outstanding Order and are not parties to any Action
except which would not have, either individually or in the aggregate, a Material
Adverse Effect on the Purchased Assets (as defined in Section 11.1(a)).
     5.9 Employees and Employee Benefit Plans

20



--------------------------------------------------------------------------------



 



          (a) To the knowledge of Sellers, Schedule 5.9(a) sets forth a complete
and correct list of all employees of Sellers. Sellers are not party to any
collective bargaining agreement, and none of their employees are subject to any
collective bargaining agreement.
          (b) To the knowledge of Sellers, Schedule 5.9(b) sets forth a complete
and correct list of all Sellers Benefit Plans. To the knowledge of Sellers, no
Sellers Benefit Plan (i) is subject to the minimum funding standards of
Section 412 of the IRC or Title IV of ERISA, (ii) is a “multiemployer plan” as
defined in Section 3(37) of ERISA or (iii) provides health or life insurance
benefits beyond termination of service or retirement except for continuation
coverage required under COBRA. To the knowledge of Sellers, neither Sellers nor
any member of Sellers Controlled Group sponsors or contributes to any other
Employee Benefit Plans for the benefit of their employees or the employees of
any other Persons other than the Sellers Benefits Plans required to be listed on
Schedule 5.9(b).
     5.10 Contracts
     To the knowledge of Sellers, Schedule 5.10 contains a correct and complete
list of all Contracts material to the Purchased Assets and the Business.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND GUARANTOR
     Purchaser and the Guarantor hereby represent and warrant, jointly and
severally, to Sellers that:
     6.1 Organization and Good Standing
     The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of California and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now conducted.
     6.2 Authorization of Agreement
     Each of Purchaser and the Guarantor has the requisite power and authority
to execute and deliver this Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party and to perform
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Purchaser and Guarantor. This Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
Purchaser and/or Guarantor is a party has been duly and validly executed and
delivered by Purchaser or Guarantor and (assuming the due authorization,
execution and delivery by the other parties hereto) this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
Purchaser or

21



--------------------------------------------------------------------------------



 



Guarantor is a party constitutes a legal, valid and binding obligation of
Purchaser or Guarantor enforceable against it in accordance with its respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
thereof or relating to creditors’ rights generally and subject to the
availability of equitable remedies and the effect of general principles of
equity.
     6.3 Conflicts; Consents of Third Parties
     The execution and delivery by Purchaser and Guarantor of this Agreement and
each other agreement, document or instrument contemplated hereby or thereby to
which Purchaser or Guarantor is a party, the consummation of the transactions
contemplated hereby and thereby, or compliance by Purchaser or Guarantor with
any of the provisions hereof or thereof do not conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) in the case of the Purchaser, its certificate of formation or
operating agreement; (ii) any Contract, Lease or Permit to which Purchaser or
Guarantor is a party or by which any of its properties or assets are bound;
(iii) any Order of any Governmental Body applicable to Purchaser or Guarantor or
any of their respective properties or assets as of the date hereof; or (iv) any
applicable Law.
     6.4 Brokers
     To the Purchaser’s knowledge, none of Purchaser or Guarantor has any
obligation to pay any fees, commissions or other similar compensation to any
broker, finder, investment banker, financial advisor or other similar Person in
connection with this Agreement, the Transactions or the sale of the Purchased
Assets. Purchaser shall be responsible for all such fees, commissions or similar
compensation, if any, that become due and payable, and Sellers shall have no
liability or responsibility therefor. In the event that any person makes a claim
in this regard, Purchaser shall (i) respond to and defend against, such claim,
and (ii) notify Sellers of such claim and if such claim is in writing, provide a
copy of such claim to Sellers.
     6.5 DigiMedia Investment
     Purchaser, Guarantor or their respective Affiliates have collectively made
the Digimedia Investment in the amount set forth on Schedule 8.4 and own and
control 51% of DigiMedia.
     6.6 Defaults
     Neither the execution of this Agreement nor the consummation by Purchaser
or the Guarantor of the Transactions contemplated hereby will conflict with or
result in a breach of the terms, conditions or provisions of or constitute a
default, or result in a termination of any material agreement or instrument to
which Purchaser or any Guarantor is a party; or will violate any applicable Law
that is likely to adversely affect in any manner the performance by Purchaser or
any Guarantor of this Agreement.

22



--------------------------------------------------------------------------------



 



     6.7 Litigation
     There is no action, suit, proceeding or claim which is pending or, to
Purchaser’s or any Guarantor’s knowledge, threatened in any court or by or
before any federal, state, county or municipal department, commission, board,
bureau or agency or other governmental instrumentality which would affect
Purchaser’s or such Guarantor’s ability to perform its obligations under this
Agreement.
ARTICLE VII
OPERATIONS PENDING CLOSING
     7.1 Operation of Business
     Subject to changes resulting from the filing of the Bankruptcy Case, the
requirements of the Bankruptcy Code and any Order of the Bankruptcy Court,
including any Orders authorizing the DIP Facility (and the terms of the DIP
Facility), an operating budget and/or the Sellers’ use of cash collateral,
Sellers shall manage, operate, repair and maintain the Purchased Assets in the
Ordinary Course of Business, shall keep the Purchased Assets in their present
states of repair, subject to normal wear and tear, shall maintain insurance on
the Purchased Assets and shall collect their Accounts Receivable in a manner
that will maximize value to the estates but which is consistent with past
practices of the Sellers. Without limiting the generality of the foregoing
sentence, Sellers shall also (i) seek approval of the Bankruptcy Court as a
first-day motion to pay (and shall pay upon receiving Bankruptcy Court approval)
the pre-petition amounts owed to DigiMedia up to $3.5 million and TCV up to
$2.0 million (the “Critical Vendor Motion”), (ii) use all reasonable efforts to
obtain approval of the Critical Vendor Motion at the first-day hearing or as
soon thereafter as practicable, (iii) if the Critical Vendor Motion is granted,
promptly make the payments authorized and directed thereunder subject to the
above limits, and (iv) pay all post-petition license, royalty, registration and
other fees and costs required to be paid under all licenses of Intellectual
Property to which any Seller is a party except for Cure Amounts as and when
payable under the terms thereunder; provided that with respect to licenses of
Intellectual Property, Sellers shall not be required to pay any pre-petition
amounts.
     7.2 Retention of Interim CEO
     Except as may otherwise be ordered by the Bankruptcy Court, Sellers shall
continue to retain Greg Rayburn of FTI Consulting, Inc. or, in the event
Mr. Rayburn is unable to serve in such capacity, such other person as is
acceptable to the Purchaser and Lenders, acting reasonably, as the Sellers’
Interim Chief Executive Officer.
     7.3 Material Operational Decisions; Cooperation
     Sellers shall consult with Purchaser on any material operational decisions
prior to the Closing Date. The Sellers will cooperate with the Purchaser prior
to Closing to provide them access to information, documents and files within the
knowledge and possession of Sellers and FTI Consulting (including, without
limitation, information and documents relating to Sellers’

23



--------------------------------------------------------------------------------



 



current and former employees) and assist in development of post-sale plans for
the Business subject to reasonable limitations established by the Sellers’
Interim CEO.
     7.4 No New Contracts
     Except in connection with the Existing Debt Facility and the DIP Facility
or otherwise in the Ordinary Course of Business, Sellers shall not modify,
extend, renew or cancel in writing (except as a result of a default by the other
party thereunder) any Assumed Contracts relative to the Purchased Assets or
enter into any new contract or agreement related to the Purchased Assets without
Purchaser’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed).
ARTICLE VIII
BANKRUPTCY COURT MATTERS
     8.1 Competing Transaction
     This Agreement is subject to approval by the Bankruptcy Court and the
consideration by Sellers and the Bankruptcy Court of higher or better Competing
Transactions. Nothing contained herein shall be construed to prohibit Sellers
and their representatives from soliciting, considering, negotiating, agreeing
to, or otherwise taking action in furtherance of, any Competing Transaction once
the Petitions have been filed.
     8.2 Bidding Procedures Order
     (a) Sellers agree promptly following, but no later than three (3) days
after, the execution of this Agreement, to:
     (i) file the Bankruptcy Case; and
     (ii) file the Sale Motion requesting a hearing date to approve the Bidding
Procedures Order and for a hearing date to approve the Sale Order.
     (b) The Bidding Procedures Order shall, among other things,
     (i) approve the Break-Up Fee and Expense Reimbursement, and provide that
the Purchaser’s claim to the Expense Reimbursement shall be entitled to
superpriority administrative claim treatment in the Bankruptcy Case, senior to
all other superpriority claims and that the Break-Up Fee and Expense
Reimbursement must be paid to Purchaser in full upon consummation of a Competing
Transaction;
     (ii) authorize the Purchaser to include the Break-Up Fee and Expense
Reimbursement in any bid made by it at any Auction;
     (iii) establish the Bid Deadline as defined herein;

24



--------------------------------------------------------------------------------



 



     (iv) establish an Auction Date; and
     (v) establish a date for the Sale Hearing.
     (c) The Bidding Procedures Order shall also establish the procedures for
the solicitation of higher and/or better offers from Qualified Bidders for the
Purchased Assets as a single integrated transaction.
     (d) Sellers hereby agree not to change or modify any of the dates or
procedures set forth in the Bidding Procedures Order, including without
limitation (i) the dates of the Bid Deadline, Auction and Sale Hearing, (ii) the
procedures for determining any Qualified Bid and Qualified Bidders, or (iii) the
Initial Overbid Amount and the Incremental Bid Amount, without the prior written
consent of Purchaser and the Lenders, except as otherwise ordered by the
Bankruptcy Court.
     (e) Sellers agree, and shall represent to the Bankruptcy Court, that
Sellers actively solicited this “stalking horse” bid from the Purchaser.
     8.3 Submission to Bankruptcy Court
     Within one (1) day following the Petition Date, Sellers shall file with the
Bankruptcy Court this Agreement and such notices as may be appropriate in
connection therewith. Purchaser shall cooperate with Sellers in obtaining
Bankruptcy Court approval of the Bidding Procedures Order and the Sale Order.
     8.4 Break-Up Fee and Expense Reimbursement
     The Bidding Procedures Order shall provide that:
     (a) Purchaser is entitled to be paid an amount equal to $3,000,000 as a
fair and reasonable break-up fee (the “Break-Up Fee”) in accordance with the
terms of this Agreement;
     (b) Purchaser is entitled to reimbursement of reasonable documented
expenses of up to $500,000 (the “Expense Reimbursement”) in accordance with the
terms of this Agreement; and
     (c) Any purchaser under a Competing Bid that is to be deemed higher and/or
better shall be required to purchase the Purchaser’s interest in DigiMedia (the
“DigiMedia Investment”) from Purchaser at the price set forth on Schedule 8.4
hereto.
     8.5 Payment of Break-Up Fee and DigiMedia Investment
     The Break-Up Fee and purchase of the DigiMedia Investment shall be due and
payable pursuant to 8.6 to the Purchaser if:
     (a) Purchaser is not the winning bidder at the Auction;

25



--------------------------------------------------------------------------------



 



     (b) the Bankruptcy Court approves a Competing Transaction with a Qualified
Bidder other than the Purchaser;
     (c) the Sellers consummate such Competing Transaction; and
     (d) Purchaser is not otherwise in breach of this Agreement.
     The Break-Up Fee and the purchase of the DigiMedia Investment described in
this Article VIII shall be paid upon and subject to the occurrence of a Closing
of a Competing Transaction, by the winning Qualified Bidder or by the Debtor
from the proceeds of such Competing Transaction.
     8.6 Purchaser’s Back-Up Commitment; Payment of Expense Reimbursement
     If a Competing Transaction is approved by the Bankruptcy Court with a
Qualified Bidder other than the Purchaser, then (a) the Purchaser shall remain
bound to this Agreement, on its existing terms and at the Purchase Price set
forth herein, as a back-up purchaser, unless and until the Competing Transaction
is consummated or, if earlier, until the applicable date in clause 14.1(a), and
(b) provided Purchaser is not otherwise in breach of this Agreement, the Seller
shall pay the Expense Reimbursement to the Purchaser on the earlier of (i) one
Business Day after the applicable date in clause 14.1(a), and (ii) within five
(5) Business Days of the Closing of a Competing Transaction.
     8.7 Sale Order; Adequate Assurance
     (a) Purchaser and Guarantor agree that they will promptly take such actions
as are reasonably requested by Sellers to assist in obtaining entry of the Sale
Order and a finding of adequate assurance of future performance by Purchaser
with respect to the Assumed Contracts, including furnishing affidavits or other
documents or information for filing with the Bankruptcy Court for the purposes,
among others, of providing necessary assurances of performance by Purchaser
under this Agreement and the Assumed Contracts, and demonstrating that Purchaser
is a “good faith” purchaser under section 363(m) or any other section of the
Bankruptcy Code and that the Purchase Price was not controlled by an agreement
in violation of section 363(n) or any other section of the Bankruptcy Code. The
Sale Order shall provide that it shall be effective and enforceable immediately
upon entry by the Bankruptcy Court notwithstanding Rules 6004(g) and 6006(d) of
the Federal Rules of Bankruptcy Procedure. In the event the entry of the Sale
Order shall be appealed, Sellers and Purchaser shall use their respective
reasonable efforts to defend such appeal.
     (b) Purchaser will timely provide such information to Sellers as is
required by the Sellers to provide “adequate assurance” pursuant to and in
accordance with section 365 of the Bankruptcy Code with respect to the Assumed
Contracts; provided, that Sellers and Purchaser agree to use reasonable efforts
to obtain a protective order and/or an order allowing Purchaser to file such
information under seal covering such information if requested by Purchaser.

26



--------------------------------------------------------------------------------



 



ARTICLE IX
COVENANTS OF THE PARTIES
     9.1 Preservation and Access to Books and Records
     Sellers and their successors, including any Chapter 11 Trustee or Chapter 7
Trustee, and Purchaser agree that each of them shall preserve and keep the books
and records prior to and after the Closing Date held by it or their Affiliates
relating to the Purchased Assets and Hired Employees for five (5) years after
the Closing Date (except as provided below) and shall make such records
available to the other as may be reasonably required by such party in connection
with, among other things, any Avoidance Actions, Excluded Estate Actions,
insurance claims by, legal proceedings or tax audits against or governmental
investigations of Sellers or Purchaser. In the event Sellers or Purchaser wish
to destroy such records after five years, such party shall first give 90 days
prior written notice to the other and such other party shall have the right at
its option and expense, upon prior written notice given to such party within
such 90 day period, to take possession of the records within 90 days after the
date of such notice.
     9.2 Publicity
     Except as required by operation of law or applicable securities
regulations, none of the parties hereto shall issue any press release concerning
this Agreement or the Transactions without obtaining the prior written approval
of the other party hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of Purchaser or Sellers, disclosure is
otherwise required by applicable Law or by the Bankruptcy Court with respect to
filings to be made with the Bankruptcy Court in connection with this Agreement,
provided that the party intending to make such release shall use its
commercially reasonable efforts consistent with such applicable law or
Bankruptcy Court requirement to consult with the other party with respect to the
text thereof. Without expanding the scope of the prior sentence, Purchaser shall
be entitled to disclose the Sale Order as necessary to defend against any Claims
against Purchaser related to this Agreement or the Transactions.
     9.3 Disclosure Schedules
     The Disclosure Schedules shall be provided by Sellers to Purchaser on or
before the Effective Date, unless otherwise agreed to by the parties. Any
updates to the Disclosure Schedules shall be provided to Purchaser on or before
three Business Days prior to the Closing and, if Sellers do not have any update,
Sellers shall provide a statement to Purchaser to that effect. The information
in the Disclosure Schedules constitutes (i) exceptions to particular
representations, warranties, covenants and obligations of Sellers as set forth
in this Agreement or (ii) descriptions or lists of assets and liabilities and
other items referred to in this Agreement. Any update shall be deemed to amend
and supplement the Disclosure Schedules for the purpose of determining the
accuracy of any representations and warranties or providing lists of assets and
liabilities.

27



--------------------------------------------------------------------------------



 



     9.4 Schedules and Exhibits
     Sellers shall work in good faith to complete the Disclosure Schedules and
exhibits to be attached to this Agreement and Purchaser shall reasonably
cooperate where necessary.
     9.5 Best Efforts; Further Assurances
     (a) Subject to the terms and conditions of this Agreement, Purchaser and
Sellers will each use their best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
applicable Laws to consummate the Transactions. Sellers and Purchaser each agree
to execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be reasonably necessary in order
to consummate or implement expeditiously the Transactions and to vest in
Purchaser or, in the SPV for the Designated Assets, good title to the Purchased
Assets.
     (b) Subject to the terms and conditions of this Agreement, Purchaser and
Sellers will each use their best efforts to take all action and to do all things
necessary, proper, or advisable to consummate and make effective the
Transactions and to obtain approval and entry of the Sale Order and the Bid
Procedures Order.
     9.6 Certain Filings
     Sellers and Purchaser shall cooperate with one another:
     (a) in determining whether any action by or in respect of, or filing with,
any Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the Transactions,
     (b) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers, and
     (c) in continuing to prepare and file claims for Tax Refunds in accordance
with the Earn Out Procedures.
     9.7 Guaranty
     The Guarantor hereby unconditionally and irrevocably guarantees the due and
punctual payment and performance of all of the obligations of the Purchaser
under this Agreement as provided in the APA Guaranty.
     9.8 Certain Contracts
     Sellers shall maintain their contracts with Technology Resource Group,
Inc., the QMI Group, and Innovative Marketing Services during the cases (as
proposed to be amended by the Sellers after the Petition Date) and shall pay all
amounts due and payable thereunder in

28



--------------------------------------------------------------------------------



 



accordance with the budget provided for under the DIP Facility. The Sellers
shall also remain current on the Cured Leases after the Petition Date in
accordance with the budget provided for under the DIP Facility.
ARTICLE X
EMPLOYEES AND EMPLOYEE BENEFITS
     10.1 No Successor Liability To Sellers’ Employees
     Under no circumstances shall Purchaser assume or be obligated to pay, and
the Purchased Assets shall not be or become liable for or subject to, any claims
of or liabilities of Sellers’ Employees, including but not limited to, any
claims or liabilities related to employment practices, COBRA (as defined herein)
equal employment opportunity, nondiscrimination, harassment, wrongful
termination, breach of contract, immigration, wage and hour laws, any other
state, federal or local labor and employment laws, liability under the WARN Act,
salaries, vacations, sick pay, incentives, severance pay, bonus, overtime, meal
period, pension profit sharing retirement and/or deferred compensation and any
other compensation or benefits (the “Employee Claims”), which Employee Claims
shall be and remain the liability, responsibility and obligation of Sellers.
     10.2 Employment
     (a) Hired Employees. Purchaser may (but shall not be required to), in its
sole and absolute discretion, offer employment to any and all individuals
employed by Sellers in connection with the Business (and not relating solely to
Vivitar and its subsidiaries) as of the Closing Date to commence immediately
following the Closing, each such offer contingent upon the issuance of the Sale
Order of the Bankruptcy Court and the Closing. Purchaser’s employment of any
individuals previously employed by Sellers shall be on an “at will” basis and on
such other terms and conditions of employment as Purchaser shall offer in its
sole discretion. Except as otherwise agreed to in writing, Purchaser shall be
under no obligation to employ or continue to employ any individual for any
period. The employees who accept Purchaser’s offer of employment and who
commence employment with Purchaser from and after the Closing Date shall be
referred to herein as the “Hired Employees.” Under no circumstance shall any
individual employed or formerly employed by Sellers become an employee of
Purchaser unless such individual becomes a Hired Employee.
     With respect to each Hired Employee, Sellers hereby waive and release each
such individual from any and all contractual, common law or other restrictions
enforceable by Sellers on the employment, activities or other conduct of such
individuals after their termination of employment with Sellers; provided,
however, that Sellers shall assign to the Purchaser Sellers’ rights to all
obligations of each Hired Employee not to disclose confidential information
relating to the Business (and not relating to Vivitar and its subsidiaries) and
all obligations not to compete with the Business owed to Sellers by such Hired
Employee.

29



--------------------------------------------------------------------------------



 



     Except as expressly provided herein, nothing herein shall be construed as
transferring to Purchaser (i) any Contract or agreement with any current or
former employee of Sellers or for the employment of any Person or engagement of
any independent contractor by Sellers or (ii) any rights or obligations Sellers
may owe to or be owed by any current or former employee, officer, director,
consultant, independent contractor or agent of Sellers.
     Nothing herein, express or implied, shall confer upon any employee or
former employee of Sellers any rights or remedies (including any right to
employment or continued employment for any specified period) of any nature or
kind whatsoever, under or by reason of this Agreement. Purchaser and Sellers
agree that the provisions contained herein are not intended to be for the
benefit of or otherwise be enforceable by, any third party, including any
employee or former employee of Sellers.
     Purchaser shall have no obligation to pay severance to any individual
previously employed by Sellers, irrespective of whether such individual becomes
a Hired Employee, and any such obligations remain obligations of the Seller.
     (b) No Obligations. Nothing contained in this Agreement shall be construed
to require, or prevent the termination of, employment of any individual, require
minimum benefit or compensation levels or prevent any change in the employee
benefits provided to any individual Employee. No provision of this Agreement
shall create any third party beneficiary rights in any employee or former
employee of Sellers or any other persons or entities (including any beneficiary
or dependent thereof), in respect of continued employment (or resumed
employment) for any specified period of any nature or kind whatsoever.
     10.3 Employee Matters
     Sellers shall comply with all notice requirements under the WARN Act and
any similar state or local statute with respect to its Employees on or prior to
or after the Closing Date and also with respect to those Sellers’ Employees who
decline or reject offers of employment from Purchaser. Sellers shall be liable
for any liability under the WARN Act.
     10.4 COBRA Continuation Coverage
     Sellers shall (i) comply with all notice requirements under
Section 4980B(f) of the IRC and Part 6 of Title I of ERISA (hereinafter,
collectively referred to as “COBRA”) to the extent applicable to Sellers, and
(ii) to the extent required by applicable law, provide or cause its subsidiaries
to provide COBRA continuation coverage to all “M&A Qualified Beneficiaries,” as
that term is defined by Treasury Regulations §54.4980B-9, Q&A-4, with respect to
the Transactions for the minimum period that continuation coverage is required
by law to be available to the M&A Qualified Beneficiaries (including any second
Qualifying Events experienced by the M&A Qualified Beneficiaries) under COBRA
and any similar state laws. Prior to the Closing, Sellers shall provide
Purchaser with a complete and accurate list of all Employees that are, or will
be considered, M&A Qualified Beneficiaries with respect to the Transaction.
Notwithstanding the foregoing, in the event a change in circumstances of the
Sellers and/or their subsidiaries excuses the obligation to provide such
coverage, Sellers and/or their subsidiaries will no longer have an obligation to
provide such coverage.

30



--------------------------------------------------------------------------------



 



ARTICLE XI
CONDITIONS TO CLOSING
     11.1 Conditions to Purchaser’s Obligations
     The obligations of Purchaser to consummate the Transactions are subject to
the satisfaction, as of the Closing, of each of the following conditions (any of
which may be waived in whole or in part in writing by Purchaser at or prior to
the Closing):
     (a) The representations and warranties of Sellers set forth herein shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as if such representations and warranties had been made on
and as of the Closing Date, except to the extent the failure of such
representations and warranties to be so true and correct on and as of the
Closing Date does not have a material adverse effect on the Purchased Assets,
Business, financial condition or results of operations of Sellers, taking into
account the poor and precarious financial condition of the Sellers and their
subsidiaries that exists at and will continue after the Effective Date and
ignoring for this purpose any adverse changes or conditions arising prior to the
Effective Date or related to the filing of the Bankruptcy Case (a “Material
Adverse Effect”).
     (b) Target Corporation shall not have notified Sellers or, to the Sellers
knowledge, Technology Resource Group, Inc., in writing or by email that Target
Corporation has terminated or intends to terminate its relationship with the
Sellers.
     (c) Sellers shall have performed, observed, and complied in material
respects with the covenants, agreements, obligations and conditions required by
this Agreement to be performed, observed and complied with by Sellers prior to
or as of the Closing, except to the extent such non-compliance does not have a
Material Adverse Effect.
     (d) No Order or other Legal Requirement preventing the consummation of the
Transactions shall be in effect.
     (e) The Bankruptcy Court shall have approved the DIP Facility, and the
order approving the DIP Facility shall not be subject to any stay.
     (f) The Bankruptcy Court shall have entered the Bidding Procedures Order
and the Bidding Procedures Order shall not be subject to a stay.
     (g) The Bankruptcy Court shall have issued the Sale Order and any
Assignment Order in accordance herewith, which shall not be subject to any stay.
     (h) Sellers shall have executed any and all documents and instruments
necessary to convey good title to the Purchased Assets to Purchaser.

31



--------------------------------------------------------------------------------



 



     (i) All consents and approvals, if any, required to close the Transactions
shall have been received except for such consents and approvals, if any, which,
if not received, would not have a Material Adverse Effect.
     (j) The Debt Assumption Agreement and the New Term Loan Documents in the
form of Exhibit C hereto shall have been executed and delivered by the Lenders
and, if applicable, the Sellers.
     (k) Sellers shall have delivered to Purchaser properly executed
certificates of non-foreign status for purposes of satisfying Purchaser’s
obligations under Treasury Regulations Section 1.1445-2(b)(2).
     11.2 Purchaser’s Obligations at the Closing
     (a) Purchaser shall deliver or cause to be delivered to Sellers the
following items at the Closing:
     (i) the Purchase Price required by Section 4.1 above;
     (ii) a copy of the resolutions of its Board of Directors of Purchaser
authorizing the Transactions;
     (iii) an executed assumption agreement in relation to the Assumed Portion
of the Existing Debt Facility in the form of Exhibit D hereto (the “Debt
Assumption Agreement”);
     (iv) an executed assignment and assumption agreement in relation to the
Assumed Liabilities and the Assumed Contracts, in the form of Exhibit E hereto
(the “Assignment and Assumption Agreement”);
     (v) a guaranty executed by the Guarantor in the form of Exhibit F hereto;
     (vi) an executed Designated Assets Agreement, the Assignments of
Receivables and an executed IP License Agreement; and
     (vii) executed New Term Loan Documents and an executed Shared Services
Agreement.
     (b) Purchaser shall pay to the Lenders at the Closing the first
amortization payment due under the New Term Loan Documents in the amount of
$18,000,000.
     11.3 Conditions to Sellers’ Obligations
     The obligations of Sellers to consummate the Transactions are subject to
the satisfaction, as of the Closing, of each of the following conditions (any of
which may be waived in whole or in part in writing by Sellers at or prior to the
Closing):

32



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of Purchaser set forth herein shall
be true and correct in all material respects on and as of the Closing Date with
the same force and effect as if such representations and warranties had been
made on and as of the Closing Date, except to the extent the failure of such
representations and warranties to be so true and correct on and as of the
Closing Date does not have a material adverse effect on the assets or financial
condition of Purchaser or Guarantor.
     (b) Purchaser shall have performed, observed, and complied in all material
respects with all of the covenants, agreements, obligations and conditions
required by this Agreement to be performed, observed and complied with by
Purchaser prior to or as of the Closing, except to the extent such
non-compliance does not have a material adverse effect on the assets or
financial condition of Purchaser or Guarantor.
     (c) No Order or other Legal Requirement preventing the consummation of the
Transactions shall be in effect.
     (d) Purchaser shall have paid the Purchase Price to Sellers as set forth in
Section 4.1.
     (e) The Bankruptcy Court shall have issued the Sale Order, which shall not
be subject to any stay.
     11.4 Sellers’ Obligations at the Closing
     (a) Sellers shall deliver or cause to be delivered to Purchaser the
following items at the Closing:
     (i) Bills of Sale executed by Sellers in the form of Exhibit G hereto;
     (ii) An executed Debt Assumption Agreement;
     (iii) An executed Assignment and Assumption Agreement;
     (iv) All keys to any real property, the Purchased Assets and any
combinations to any safes thereon, passwords for all computers thereon and any
security devices therein;
     (v) An executed Designated Assets Agreement, the Assignments of Receivables
and an executed IP License Agreement; and
     (vi) Such other documents and affidavits as may be reasonably required by
this Agreement in order to consummate the Transactions, including without
limitation, documents evidencing the transfer of the material Intellectual
Property except to the extent such non-compliance does not have a Material
Adverse Effect.
     (b) Sellers shall cause the Designated Assets to be transferred to the SPV
at the Closing.

33



--------------------------------------------------------------------------------



 



     11.5 Closing Costs
     Except as otherwise provided in this Agreement, Sellers and Purchaser shall
pay their own respective costs and expenses, including, without limitation,
attorneys’ fees.
ARTICLE XII
CLOSING
     12.1 Closing Date
     If the Sale Order is entered, the consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at a location
mutually acceptable to Sellers and Purchaser at 10:00 a.m. on the Closing Date.
ARTICLE XIII
TAXES
     13.1 Tax Ownership
     For all federal income and applicable state and local Tax purposes, the
parties hereto agree to treat the Designated Assets as acquired by Purchaser
(and not by the SPV), and thereafter as owned by Purchaser so long as such
assets remain available to service or support the Assumed Portion of the
Existing Debt Facility or Purchaser’s obligations under the New Term Loan
Documents (including as such documents may be subsequently amended), and not to
take any position (whether in a Tax Return or before any Governmental Authority)
inconsistent therewith, except pursuant to a final “determination” (as defined
in Section 1313(a) of the IRC or corresponding provision of state or local Law);
provided, however, that no party shall be required in the event of an adverse
determination upon audit or examination by a Governmental Authority to appeal
such determination.
     13.2 Cooperation and Audits
     Subject to Section 9.1, Purchaser and Sellers shall cooperate fully with
each other regarding Tax matters (including matters regarding purchase price
allocation and the execution of appropriate powers of attorney) and shall make
available to the other as reasonably requested all information, records and
documents relating to Taxes by this Agreement until the expiration of the
applicable statute of limitations or extension thereof or the conclusion of all
audits, appeals or litigation with respect to such Taxes.
     13.3 Transfer Taxes
     Any transfer, documentary, sales, use, registration, recording, stamp,
value-added and other similar Taxes (but excluding any Taxes based on or
attributable to income or gains) and related fees including notarial fees
(collectively, the “Transfer Taxes”) arising out of or incurred in connection
with this Agreement will be borne equally by Purchaser, on the one hand, and the
Sellers, on the other. The party that is required to file a Tax Return relating
to the Transfer

34



--------------------------------------------------------------------------------



 



Taxes will be responsible for preparing and timely filing such a Tax Return.
Such party will prepare the Transfer Tax returns for which it is responsible as
soon as is practicable and provide the other party with a copy to review. The
reviewing party will provide the preparing party with comments and the amount of
Transfer Tax to be paid by the reviewing party in sufficient time to enable the
preparing party to timely file the return and pay the Transfer Tax. Purchaser
and Sellers will cooperate with each other in the preparation of such Tax
Returns, including (if applicable) in connection with substantiating exemptions.
Purchaser shall use commercially reasonable efforts to file a resale certificate
in a timely manner so that inventory is not subject to such Transfer Taxes.
ARTICLE XIV
TERMINATION
     14.1 Grounds for Termination
     This Agreement may be terminated at any time prior to the Closing:
     (a) by Purchaser or Sellers, if the Closing shall not have occurred for any
reason by September 2, 2008, which date shall be subject to extension to
September 15, 2008 at the option of the Purchaser upon written notice delivered
no later than five (5) Business Days prior to September 2, 2008 to the Sellers
and the Lenders, and upon such notice all obligations of the Parties shall be
extended to September 15, 2008.
     (b) by Purchaser, if except as permitted herein, a material portion of the
Purchased Assets or Intellectual Property is sold to a Third Party.
     (c) by the mutual written agreement of Purchaser and Sellers (with the
consent of the Lenders).
     (d) by Purchaser or Sellers if the Bankruptcy Court approves a Competing
Transaction and it is consummated.
     14.2 Effect of Termination
     If this Agreement is terminated as permitted herein, such termination shall
be without liability of any party (or any stockholder, director, officer,
employee, agent, consultant or representative of such party) to the other party
to this Agreement; provided, however, that if the conditions to closing set
forth in Section 11.1 hereof shall have been met, or if such conditions would
have been met but for any action of, omission of, or failure to use best efforts
by Purchaser, then all parties agree that the Transactions contemplated hereby
shall be closed and Sellers or the Lenders may sue for, and shall be entitled
to, specific performance of this Agreement (including but not limited to
Purchaser’s assumption of the Assumed Liabilities and execution of the New Term
Loan Documents) and/or to receive full money damages (including, but not limited
to, Sellers’ right to retain the Deposit and to apply it as Seller determines).

35



--------------------------------------------------------------------------------



 



     The confidentiality agreement dated June 9, 2008 between Sellers and
Purchaser (the “Confidentiality Agreement”) shall survive any termination of
this Agreement and nothing in this Agreement or any termination of this
Agreement shall relieve Purchaser of any of its obligations under the
Confidentiality Agreement.
ARTICLE XV
MISCELLANEOUS
     15.1 Notices
     All notices or other communications required or permitted to be given under
this Agreement shall be in writing and shall be delivered by hand, sent by
confirmed facsimile or sent, postage prepaid, by registered, certified or
express mail or reputable overnight courier service and shall be deemed given
when so delivered by hand, confirmed faxed or if mailed, three days after
mailing (one Business Day in the case of express mail or overnight courier
service), as follows (or to such other address or telecopy number as the
applicable party shall have notified the other party in writing in accordance
with this Section. If given by certified or registered mail, the notice shall be
deemed to have been given three (3) Business Days after such certified or
registered letter containing such notice, properly addressed, with postage
prepaid, is deposited in the United States mail. Such notices shall be given to
the parties hereto at the following addresses or, if given by facsimile
transmission at the following facsimile numbers:
If to Sellers to:
Mr. Greg Rayburn
Syntax Brillian Corporation
20400 E. Business Parkway
City of Industry, CA 91789
Facsimile Number: (909) 859-8402
With a copy to:
Nancy A. Mitchell
Greenberg Traurig
200 Park Avenue
New York, New York 10166
Facsimile Number: (212) 805-9375
If to Lenders:
Silver Point Finance, LLC
2 Greenwich Plaza
Greenwich, CT 06830
Attention: Marc Diagonale, with a copy to Anthony DiNello
Facsimile Number: (312) 357-7203

36



--------------------------------------------------------------------------------



 



With a copy to:
Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Stephen Karotkin and Simeon Gold
Facsimile Number: (212) 310-8007
If to Purchaser to
Olevia International Group, LLC
Attn: Michael Wu
c/o TCV Group
No. 20, Ta You 1st Street
Ta Fa Ind’l District
Kaohsiung Hsien
Tawian, R.O.C.
Facsimile No: 011-886-7-7872943
With a copy to:
Sheppard Mullin Richter & Hampton LLP
Attn: David Sunkin, Esq.
333 South Hope Street, 48th Floor
Los Angeles, California 90071
Facsimile Number: (213) 443-2750
     15.2 Amendments and Waivers
     (a) Any provision of this Agreement may be amended or waived prior to the
Closing Date if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement and the
Lenders, or in the case of a waiver, by the party against whom the waiver is to
be effective.
     (b) No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Agreement shall be cumulative and not exclusive of any
rights or remedies provided by law.
     15.3 Successors and Assigns
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any Chapter 11 Trustee or Chapter 7 Trustee that may be appointed in Sellers’
Bankruptcy Cases. Purchaser may assign some or all

37



--------------------------------------------------------------------------------



 



of its rights and obligations hereunder to one or more subsidiaries formed by
Purchaser prior to the Closing and/or, upon notice to the Company, to one or
more persons or entities that are shareholders of Purchaser that Purchaser may
designate, in its sole discretion. Notwithstanding the foregoing, no assignment
of any obligations hereunder shall relieve the parties hereto of any such
obligations and the obligations of such parties and the Guarantor shall remain
in full force and effect. Upon any such assignment, the references in this
Agreement to Sellers or Purchaser shall also apply to any such assignee unless
the context otherwise requires.
     15.4 Bulk Sales Laws
     Purchaser and Sellers each waive compliance by Sellers with the provision
of the “bulk sales”, “bulk transfer” or similar Laws of any State.
     15.5 Injunctive Relief
     The parties hereto agree that this Agreement shall be specifically
enforceable by the Sellers or the Lenders if the circumstance described in the
proviso to Section 14.2 shall have occurred (which specific performance shall
include but not be limited to Purchaser’s assumption of the Assumed Liabilities
hereunder and execution of the New Term Loan Documents), irrespective of any
other condition of fact or law.

38



--------------------------------------------------------------------------------



 



     15.6 Communications with Employees, Customers and Vendors
     Upon execution of this Agreement and making of the Deposit, Purchaser and
its agents are authorized to negotiate and communicate with Sellers’ employees,
customers and vendors subject to reasonable oversight and coordination with the
Sellers’ Interim CEO and provided that Purchaser shall not interfere with or
have any negotiation, communication or consultation rights in relation to the
collection of accounts and notes receivable by Sellers between the Effective
Date and the Closing Date.
     15.7 Incorporation by Reference; Captions
     The Preamble and WHEREAS clauses set forth above and the Schedules referred
to above are incorporated into this Agreement as if the same were fully set
forth. The Captions included in this Agreement are included for convenience of
reference only and shall be ignored in the construction or interpretation of
this Agreement in this Agreement.
     15.8 No Survival of Representations and Warranties
     The parties hereto agree that the representations and warranties contained
in this Agreement shall not survive the Closing hereunder and no Person shall
have any liability for any breach thereof. The parties hereto agree that the
covenants contained in this Agreement to be performed at or after the Closing
shall survive the Closing hereunder, and each party hereto shall be liable to
the other after the Closing for any breach thereof.
     15.9 Bankruptcy Court Jurisdiction
     The Bankruptcy Court shall have and retain exclusive jurisdiction to
enforce the terms of this Agreement and to decide any claims or disputes which
may arise or result from, or be connected with, this Agreement, any breach or
default hereunder, or the Transactions, and any and all proceedings related to
the foregoing shall be filed and maintained only in the Bankruptcy Court, and
the parties hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court and shall receive notices at such locations as indicated in
Section 15.1 hereof; provided, however, that if the Bankruptcy Court declines
jurisdiction after the Bankruptcy Case has closed or for any other reason, the
parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the United States District Court for the District of Delaware
and any appellate court thereof, for the resolution of any such claim or
dispute. The parties hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute maybe enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
     15.10 Third Party Beneficiaries
     Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity (except for the Lenders and
SPV) not a party to this Agreement.

39



--------------------------------------------------------------------------------



 



     15.11 Entire Agreement
     This Agreement and its Exhibits and Schedules embodies and constitutes the
entire understanding between the parties hereto with respect to the
Transactions, and all prior or contemporaneous agreements, understandings,
representations and statements, oral or written, are superseded by this
Agreement.
     15.12 Applicable Law
     This agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.
     15.13 Timing
     If the final date of any period which is set out in any provision of this
Agreement or the Closing Date falls on a Saturday, Sunday or legal holiday under
the laws of the United Sates of America, then the time of such period or the
Closing Date, as the case may be, shall be extended to the next date which is
not a Saturday, Sunday or legal holiday.
     15.14 Invalid Provision
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by such illegal, invalid or unenforceable
provision or by its severance from this Agreement.
     15.15 Multiple Counterparts
     This Agreement may be executed in a number of identical counterparts, each
of which for all purposes is deemed an original, and all of which constitute
collectively one agreement.
     15.16 Further Assurances
     On and after the Closing Date, each party shall take such other actions and
execute such other documents and instruments of conveyance and transfer as may
be reasonable requested by the other party from time to time to fully effectuate
the transfer of the Property to Purchaser in accordance with the terms of this
Agreement.
[Signature Pages Follow]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sellers, Guarantor and Purchaser have executed this
Agreement effective as of the date hereof.

            SYNTAX-BRILLIAN CORPORATION, a Delaware corporation
      By:   /s/ Greg Rayburn         Name:   Greg Rayburn        Title:  
Interim Chief Executive Officer    

            SYNTAX-BRILLIAN SPE, INC., a Delaware corporation
      By:   /s/ Greg Rayburn         Name:   Greg Rayburn        Title:  
Interim Chief Executive Officer    

            SYNTAX GROUPS CORPORATION, a Delaware corporation
      By:   /s/ Greg Rayburn         Name:   Greg Rayburn        Title:   CEO   
 

            Olevia International Group, LLC, a California
limited liability company
      By:   /s/ Michael Wu         Name:   Michael Wu        Title:   President 
   

                  /s/ Mr. Jung-Jyh Wu       Mr. Jung-Jyh Wu           

